Exhibit 10.32

December 29, 2008

Mr. Stephen Dickson
[Home Address]

Re:    Supplemental Pension Benefit

Dear Stephen:

This letter amends and restates your May 22, 2001 letter agreement with
Wisconsin Energy Corporation (the "Company") that provides for a special
supplemental pension benefit. As you may know, this benefit is subject to
Internal Revenue Code Section 409A ("Code Section 409A"), which governs the time
and form of payment of non-qualified deferred compensation such as your
supplemental pension benefit. This letter amends the time and form of your
supplemental pension benefit for compliance with Code Section 409A, effective as
of January 1, 2005, as follows:

Supplemental Pension Benefit: The Company will provide a supplemental pension
benefit to you upon your retirement at or after age 55. This supplemental
pension benefit will be equal to the difference, if any, remaining after (a)
below has been subtracted from (b) below, less the amount of the monthly vested
retirement benefit payable to you at age 65 or that would have been payable to
you at that age from defined benefit plans of previous employers for periods of
employment prior to your employment by the Company or its affiliate had you
elected to receive your accrued benefits from such plans of such prior employers
at age 65 (the "Reduction Amount"), where (a) and (b) are defined as follows:

equals the monthly retirement benefit that is payable from the Retirement
Account Plan of Wisconsin Electric Power Company (the "Retirement Account
Plan"), plus the amounts of any actual "Pension Make-Whole Benefit" due under
the provisions of the Wisconsin Energy Corporation Supplemental Pension Plan,
effective as of January 1, 2005, and as may be amended (the "SPP"), plus any
amount payable as "SERP Benefit A" under the SPP, and

equals the monthly retirement benefit that would have been payable from the
Management Employees' Retirement Plan of Wisconsin Electric Power Company as in
effect on December 31, 1995 (the "1995 Management Plan") had the defined benefit
formula in effect on December 31, 1995 continued until your retirement,
calculated without regard to any limitations imposed by Section 415 of the
Internal Revenue Code or any limitation on annual compensation imposed by
Section 401(a)(17) of such Code and under the assumptions that (i) your
participation in the 1995 Management Plan had commenced on the first day of the
month following your 25th birthday and continued uninterrupted thereafter, (ii)
any deferrals of base salary you elected under the Wisconsin Energy Corporation
Executive Deferred Compensation Plan were disregarded and instead included in
your compensation base for calculating retirement income under the 1995
Management Plan, and (iii) the amount of any Performance Award or Incentive




--------------------------------------------------------------------------------


Award, calculated at the time of its determination by the Board of Directors had
also been included in your compensation base for calculating retirement income
under the 1995 Management Plan.

The Reduction Amount shall be converted into an actuarial equivalent of a life
annuity form of payment payable at age 65 using the actuarial equivalency
factors under the Retirement Account Plan, but shall be subtracted, without any
further adjustment, from any additional pension benefit calculated as above set
forth, whenever the same commences, whether before or after your 65th birthday.
Further, the Reduction Amount applies to any additional pension benefit
calculated as above set forth and expressed as a life annuity form of benefit
and shall be made prior to the application of factors applicable for any other
form of benefit available under the 1995 Management Plan. Prior to the date of
your retirement, you will provide the Company with certified information
regarding the Reduction Amount.

Supplemental Preretirement Spouse's Benefit: Further in the event of your death
while in the employ of the Company, the Company will pay to your surviving
spouse (if any) a monthly benefit equal to the difference, if any, remaining
after (a) below has been subtracted from (b) below, but reduced as provided
below to reflect the value of any vested defined benefit retirement benefits
attributable to prior employment (the "Reduction Amount" as defined above),
where (a) and (b) are defined as follows:

equal the monthly spouse's benefit that is payable from the Retirement Account
Plan, plus the amounts of any actual "Pension Make-Whole Benefit" due under the
SPP, plus any amount payable as "SERP Benefit A" under the SPP (and if you are
married at the time of your death and your spouse survives you, such spouse will
be deemed to be the sole beneficiary with respect to the Retirement Account Plan
and the SPP, notwithstanding any provision in such plans or your actual
beneficiary designations to the contrary), and

equals the monthly spouse's benefit which would have been payable from the 1995
Management Plan had the defined benefit formula in effect on December 31, 1995
continued until your death, calculated on all the same assumptions as set forth
in paragraph 1(b) above.

The Reduction Amount in the event the above surviving spouse benefit becomes
payable is to be applied by reducing the monthly surviving spouse benefit
calculated as above set forth by 1/2 of the dollar amount of the Reduction
Amount that would have been offset in the event the additional pension benefit
provisions of paragraph 1(a) and (b) above were applicable.

Conditions of Payment Regarding Supplemental Pension Benefits; The supplemental
pension benefits provided for in paragraphs 1 and 2 hereof shall be paid at the
time and in the form pursuant to the terms of the SPP (including the SPP
provision requiring a six-


2

--------------------------------------------------------------------------------


month delay in payment upon a "separation from service" if you are determined to
be a "specified employee," both within the meaning of Code Section 409A and as
defined in the SPP) and, if applicable, your last completed and timely filed
payment election under the SPP.

Further, upon the occurrence of a "Change in Control" of the Wisconsin Energy
Corporation (as defined in the SPP), then notwithstanding any other provision
hereof, you will have a vested right to the supplemental pension benefit (to the
extent that you do not otherwise have a vested right at the time of the Change
in Control). Such supplemental pension benefit will be paid to you in a lump sum
if you have a separation from service (as defined in the SPP) within 18 months
after the Change in Control occurs. If a lump sum payment is payable, it shall
be calculated using (i) an interest rate equal to the 5-Year United States
Treasury Note yield in effect on the last business day of the month prior to the
date when his separation from service occurred (as reported in the Wall Street
Journal or comparable publication), and (ii) the mortality tables then in use
under the Retirement Account Plan. If you have a separation from service after
such 18 month period, payment will be made to you as described in the preceding
paragraph.

All the benefits described above which are further defined in plan documents are
subject to all of the terms in those documents which supersede any other
description.

Please acknowledge your acceptance of the foregoing amendment by signing this
letter and return it to me by December 15, 2008. Once signed by both parties, it
will serve as a binding agreement between us and supersedes your May 22, 2001
letter in its entirety. You will receive a copy of this agreement after it is
executed by both parties. If you have any questions, please don't hesitate to
call me.

Sincerely,

WISCONSIN ENERGY CORPORATION


By: /s/ Gale E. Klappa
Gale E. Klappa

The foregoing is hereby accepted as of this
29th day of December, 2008.


/s/ Stephen Dickson
Stephen Dickson


3

--------------------------------------------------------------------------------
